UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock, $.001 par value, outstanding as of August 14, 2007: 16,853,891 shares Transitional Small Business Disclosure Format (check one):Yes o No x 1 TABLE OF CONTENTS Page Number PART 1 FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited) 3 Balance Sheets as of June 30, 2007 and September 30, 2006 4 Statements of Operations For the three and nine months ended June 30, 2007 and 2006, and the period from October 8, 1998 (Date of Inception) to June 30, 2007 5 Statements of Cash Flows For the nine months ended June 30, 2007 and 2006 and for the period from October 8, 1998 (Date of Inception) to June 30, 2007 6 Notes to the Financial Statements. 7 ITEM 2 Management's Plan of Operation 11 ITEM 3 Controls and Procedures 12 PART II OTHER INFORMATION 13 ITEM 6 Exhibits and Reports on Form 8-K 13 SIGNATURES 13 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Visualant, Incorporated (development stage company) at June 30, 2007 and September 30, 2006, the statements of operations for the three and nine months ended June 30, 2007 and 2006, the statements of cash flows for the nine months ended June 30, 2007 and 2006 and for the period from October 8, 1998 (date of incorporation) to June 30, 2007, have been prepared by the Company's management, in conformity with principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine month periods ended June 30, 2007 are not necessarily indicative of the results that can be expected for the year ending September 30, 2007. 3 VISUALANT, INCORPORATED (Development Stage Company) BALANCE SHEETS June 30, 2007 and September 30, 2006 June 30, 2007 September 30, 2006 ASSETS CURRENT ASSETS Cash $ 216 $ 7,160 Prepaid Expenses 9,898 - Total Current Assets 10,114 7,160 Deferred Financing Costs, net 91,156 - TOTAL ASSETS $ 101,270 $ 7,160 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Notes payable $ 50,750 $ 165,705 Accrued expenses and other liabilities 190,374 8,247 Accounts payable 656,018 306,424 Total Current Liabilities 897,142 480,376 Long-term Notes Payable 425,340 - Commitments and Contingencies - - STOCKHOLDERS' DEFICIT Preferred stock - $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 16,853,891 and 16,503,891 shares issued and outstanding, respectively 16,854 16,504 Additional paid in capital 4,205,321 3,604,969 Deficit accumulated during the development stage (5,443,387 ) (4,094,689 ) Total Stockholders' Equity (Deficiency) (1,221,212 ) (473,216 ) TOTAL LIABILITIES & EQUITY $ 101,270 $ 7,160 The accompanying notes are an integral part of these financial statements 4 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF OPERATIONS For the Three and Nine Months Ended June 30, 2007 and 2006 and the Period from October 8, 1998 (Date of Inception) to June 30, 2007 Three Months Ended June 30, 2007 Three Months EndedJune 30, 2006 Nine Months Ended June 30, 2007 Nine Months Ended June 30, 2006 Period of Inception from October 8, 1998 to June 30, 2007 Revenues $ - $ - $ - $ - $ - Expenses Research and development 162,086 84,588 559,909 260,520 1,247,318 Administrative 219,570 196,829 744,970 489,050 2,926,784 Total Operating Expense 381,656 281,417 1,304,879 749,570 4,174,102 Loss from Operations (381,656 ) (281,417 ) (1,304,879 ) (749,570 ) (4,174,102 ) Other Income (Expense) Settlement of debt - 43,400 Interest expense (18,837 ) - (43,819 ) - (158,358 ) Loss of deposit - (1,154,327 ) Net Loss $ (400,493 ) $ (281,417 ) $ (1,348,698 ) $ (749,570 ) $ (5,443,387 ) Net Loss Applicable to Common Stockholders Basic and diluted $ (0.02 ) $ (0.02 ) $ (0.08 ) $ (0.05 ) Weighted Average Shares used in computing basic and diluted net loss per share 16,775,000 16,454,000 16,605,000 16,454,000 The accompanying notes are an integral part of these financial statements 5 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, 2007 and 2006 and the Period from October 8, 1998 (Date of Inception) to June 30, 2007 Nine Months Ended Nine Months Ended October 8, 1998 June 30, June 30, to June 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,348,698 ) $ (749,570 ) $ (5,443,387 ) Reconciliation of net loss to net cash used in operating activities: Depreciation, amortization and tangible and intangible asset impairments - 2,100 19,808 Issuance of capital stock for expenses 75,000 - 157,956 Stock based compensation 222,748 - 294,748 Stock Options Issued in exchange for services 206,954 - 206,954 Amortization of Deferred Financing 4,844 - 4,844 Loss of deposit - - 1,154,327 Capital contributions - expenses - - 10,950 Increase (decrease) in cash resulting from changes in assets andliabilities: Prepaid expenses (9,898 ) - (9,898 ) Accounts payable and accrued expenses 531,721 61,222 2,273,628 Net Cash Used in Operating Activities (317,329 ) (686,248 ) (1,330,070 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - - (12,308 ) Purchase of investment - deposit - - (1,154,327 ) Net Cash Used in Investing Activities - - (1,166,635 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - 95,000 2,022,892 Proceeds from issuance of convertible debt 425,340 - 425,340 Proceeds from issuance of notes payable 135,246 100,000 298,890 Repayment of notes payable (250,201 ) - (250,201 ) Net Cash Provided by Financing Activities 310,385 195,000 2,496,921 Net Changein Cash (6,944 ) (491,248 ) 216 Cash at Beginning of Period 7,160 519,009 - Cash at End of Period $ 216 $ 27,761 $ 216 The accompanying notes are an integral part of these financial statements 6 VISUALANT, INCORPORATED (Development Stage Company) NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION Visualant, Inc. was incorporated under the laws of the State of Nevada on October 8, 1998 under the name of “Cigar King Corporation” with authorized common stock of 200,000,000 shares at $0.001 par value. On September 13, 2002 the name was changed to “Starberrys Corporation” as part of a change in the authorized capital stock whereby 50,000,000 shares of preferred stock with a par value of $0.001 were authorized.On August 18, 2004 the name of the Company was changed to “Visualant, Incorporated”. There are no preferred shares issued and the terms have not been determined. The Company is in the development stage and has not commenced operations. 2. GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have incurred net losses of approximately $1.3 million and $750,000 for the nine months ended June 30, 2007 and 2006, respectively. Our current liabilities exceeded our current assets by approximately $887,000 as of June 30, 2007.Our net cash used in operating activities approximated $317,000 for the nine months ended June 30, 2007. As of June 30, 2007, the Company had approximately $216 in cash.The Company is considered illiquid as this cash is not considered sufficient to fund the recurring operating and associated financing costs. The Company needs to raise additional funding to continue its operations.However, there can be no assurance that financing or additional funding will be available to the Company on favorable terms or at all. If the Company raises additional capital through the sale of equity or convertible debt securities, the issuance of such securities may result in dilution to existing stockholders. We anticipate that we will generate significant losses from operations for the foreseeable future. As of June 30, 2007, our accumulated deficit was $5.4 million.We have limited capital resources, and operations to date have been funded with the proceeds from private equity and debt financings. These conditions raise substantial doubt about our ability to continue as a going concern. The audit report prepared by our independent registered public accounting firm relating to our consolidated financial statements for the year ended September 30, 2006 includes an explanatory paragraph expressing the substantial doubt about our ability to continue as a going concern. Continuation of the company as a going concern is dependant upon obtaining additional working capital and the management of the Company has developed a strategy, which it believes will accomplish this objective through additional equity funding, payment of debt by the issuance of common stock, and advances of short term debt by officers and directors, which will enable the Company to continue to conduct operations.The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. 7 VISUALANT, INCORPORATED (Development Stage Company) NOTES TO FINANCIAL STATEMENTS 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies used in the preparation of the Company’s consolidated financial statements are disclosed in the Annual Report on Form 10-K for the year ended September 30, 2006. Additional significant accounting policies are disclosed below. Accounting for Income Taxes In June 2006, the FASB issued FASB Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, Accounting for Income Taxes,” which clarifies the accounting for uncertainty in income taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation requires that we recognize in the financial statements, the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods and disclosure. The provisions of FIN 48 are effective beginning January 1, 2007 with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. The Company adopted FIN 48 effective January 1, 2007 and there was no impact on the Company’s financial statements. Financial Statement Restatement In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin No. 108 (“SAB 108”).Due to diversity in practice among registrants, SAB 108 expresses SEC staff views regarding the process by which misstatements in financial statements are evaluated for purposes of determining whether financial statement restatement is necessary. SAB 108 is effective for fiscal years ending after November 15, 2006. The Company adopted SAB 108 effective October 1, 2006 and there was no impact on the Company’s financial statements. Basic and Diluted Net Income (Loss) Per Share Net loss per common share excludes any dilutive effects of options, warrants and convertible securities.Net earnings (loss) per share is computed using the weighted-average number of outstanding common shares and common stock equivalent shares during the applicable period. Common stock equivalent shares, which include options warrants and convertible securities,are excluded from the computation if their effect is anti-dilutive. There were no dilutive instruments for the nine months ended June 30, 2007. Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements but does not require any new fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. We are evaluating the possible impact of SFAS 157 on the financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007. We have not yet determined the impact of adopting SFAS 159 on our financial position. 8 VISUALANT, INCORPORATED (Development Stage Company) NOTES TO FINANCIAL STATEMENTS 4. DEVELOPMENT OF TECHNOLOGIES OWNED BY THE COMPANY The Company is in the business of researching, developing, acquiring, and commercializing products and services related to illumination and detection of electromagnetic energy, typically in the visible and near-visible portions of the electromagnetic spectrum, using specialized illumination and sensing systems and spatial analysis software modeling which allow for pattern recognition.This technology involves specialized and proprietary information and trade secrets, which the Company considers to be among its most sensitive, confidential, and proprietary information. 5. NOTES PAYABLE During the year ended September 30, 2006, the Company entered into agreements with Coach Capital, LLC for three demand notes payable to Coach Capital, LLC totaling $165,705 including related loan fees for purposes of financing ongoing operations. During the first quarter of 2007, the Company entered into an additional demand note with Coach Capital, LLC totaling $56,016 including loan fees.In February 2007, the Company entered into a demand note with CEO and President, Bradley E. Sparks totaling $50,000 plus loan fees of $750. In addition, the Company entered into another demand note with Coach Capital, LLC during the quarter totaling $28,480 including loan fees.
